Citation Nr: 0216203	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  98-10 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for mild bilateral eyelid 
retraction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from July 1981 to February 
1993, from January to April 1998, and from April to September 
1998.

This appeal came to the Board of Veterans' Appeals (Board) 
from an October 1994 RO rating decision that denied service 
connection for mild bilateral eyelid retraction.  In March 
2000, the Board remanded the case to the RO for additional 
development.


FINDINGS OF FACT

1.  The veteran's eyelid condition in service was acute and 
transitory, and resolved without residuals.

2.  A bilateral eyelid condition is not demonstrated.


CONCLUSION OF LAW

Mild bilateral eyelid retraction was not incurred in or 
aggravated by active service; nor may a bilateral eyelid 
condition due to an endocrinopathy be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for mild bilateral 
eyelid retraction, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any eyelid retraction.  
She and her representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  The March 2000 Board remand also essentially notifies 
them of the evidence needed to substantiate the claim for 
service connection for mild bilateral eyelid retraction.  In 
a March 2000 letter, the RO asked the veteran to submit 
additional evidence, including the records concerning her 
blepharoplasty, but the record does not show receipt of 
additional evidence from her.  In the June 2002 supplemental 
statement of the case, the veteran was again notified of the 
evidence needed to substantiate her claim.  This supplemental 
statement of the case gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to her in the development of the claim 
as required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid her 
in substantiating the claim.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist her in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from July 1981 to February 
1993, from January to April 1998, and from April to September 
1998.

Service medical records reveal that the veteran underwent eye 
examination in April 1989.  The impression was healthy CMA 
(compound myopic astigmatism).  At an eye examination in 
August 1990 there was evidence of an irregular lower eye lash 
secondary to surgery.  

VA, service department, and private medical records reveal 
that the veteran was treated and evaluated for eye problems 
from 1993 to 2001.  The more salient medical reports are 
discussed below.

A service department report shows that the veteran underwent 
eye examination in May 1993.  She gave a history of 
blepharoplasty.  An eyelid disorder was not found.

The veteran was seen at a VA medical facility in January 1994 
for complaints of her eyelids going upwards.  The impression 
was mild bilateral eyelid retraction.

A private medical report dated in July 1994 shows that the 
veteran was seen for bilateral upper eyelid retraction and 
enlargement of her eyes.  A history of suspected Graves' 
disease since March 1993 was noted.  A history of bilateral 
blepharoplasty and a coronal brow lift in 1990 was noted.  On 
examination, she had slight temporal upper eyelid retraction 
in both eyes.  The examiner noted that she had the clinical 
appearance of eyelid retraction caused by orbital Graves' 
disease.

The veteran underwent a VA general medical examination in 
April 1995.  There were no complaints or findings of eyelid 
retraction.


Color photographs of the veteran's face were received in 
1997.  Those photographs do not show any significant 
abnormality of the eyelids.

In the March 2000 remand, the Board asked the RO to scheduled 
the veteran for VA examination to determine whether she had 
bilateral eyelid retraction and to obtain an opinion as to 
the etiology of any eyelid retraction found.  It was 
requested that the opinion included a statement as to whether 
it is at least as likely as not that the veteran had an 
endocrinopathy, and if she did, whether the endocrinopathy 
caused any eyelid retraction.

The veteran underwent an eye examination for VA purposes in 
September 2001.  Bilateral eyelid refraction was not found.  
The impressions was history of blepharoplasty of both eyes 
that may add to an illusion of eyelid retraction.

The veteran underwent a medical examination in September 2001 
for VA purposes.  There were no findings of bilateral eyelid 
retraction.  The examiner noted that the veteran did not have 
Grave's disease, and that her thyroid function tests were 
normal.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where an endocrinopathy becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The evidence indicates that the veteran underwent bilateral 
blepharoplasty and a coronal brow lift while in service and 
that some irregularity of her eyelids were noted after 1990.  
The post-service medical reports of her eye evaluations in 
1994 indicate the presence of mild bilateral eyelid 
retraction, and the July 1994 private medical report of her 
eye evaluation indicates suspected orbital Graves' disease as 
the cause of the mild bilateral eyelid retraction.

In March 2000, the Board remanded the case to the RO in order 
to have the veteran undergo medical examination to determine 
the nature and extent of any eyelid retraction, and to obtain 
an opinion as to the etiology of any eyelid retraction found.  
She underwent 2 examinations in September 2001 for VA 
purposes and eyelid retraction was not demonstrated.  Nor was 
she found to have any endocrinopathy.

After consideration of all the evidence, the Board finds that 
the evidence reveals the veteran's eyelid problems in service 
were acute and transitory, and resolved without residual 
disability.  The evidence does not show that the veteran 
currently has any retraction of her eyelids in order to 
support the claim for service connection for such a condition 
under the above-noted legal criteria.  Nor does the evidence 
show the presence of an endocrinopathy manifested by eyelid 
retraction.  Hence, the preponderance of the evidence is 
against the claim for service connection for mild bilateral 
eyelid retraction, and the claim is denied.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).










ORDER

Service connection for mild bilateral eyelid retraction is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

